     9:14-cv-03699-RMG          Date Filed 07/01/20      Entry Number 135      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION


UNITED STATES OF AMERICA et al., EX REL.
SCARLETT LUTZ and KAYLA WEBSTER,

       Plaintiffs/Relators,
                                                          C/A No. 9:14-cv-3699-RMG
       v.

LABORATORY CORPORATION OF
AMERICA HOLDINGS,

       Defendant.


                 BRADLEY D. RYYNANEN’S MOTION TO WITHDRAW

       Pursuant to Local Civ. Rule 83.I.07, Bradley D. Ryynanen moves this Court to withdraw

from representation of the relators in this Court.

       Pursuant to Local Civ. Rule 83.I.07(A), said withdrawal will not leave relators

unrepresented, and such withdrawal is with the consent of the relators and their remaining counsel

(who have already made an appearance).




                                                     1
     9:14-cv-03699-RMG   Date Filed 07/01/20   Entry Number 135           Page 2 of 3




Dated: July 1, 2020                   Respectfully submitted,
                                      /s/ Bradley D. Ryynanen
                                      Thomas M. Melsheimer (Admitted Pro Hac Vice)
                                      Chad B. Walker (Admitted Pro Hac Vice)
                                      Katrina G. Eash (Admitted Pro Hac Vice)
                                      Bradley D. Ryynanen (Admitted Pro Hac Vice)
                                      WINSTON & STRAWN LLP
                                      2121 N. Pearl Street, Suite 900
                                      Dallas, TX 75201
                                      (214) 453-6500
                                      (214) 453-6400 (fax)
                                      tmelsheimer@winston.com
                                      cbwalker@winston.com
                                      keash@winston.com
                                      bryynanen@winston.com


                                      /s/ Stacie C. Knight
                                      Stacie C. Knight
                                      (S.C. Bar No. 77968 & D.C. No. 10411)
                                      WINSTON & STRAWN LLP
                                      300 South Tryon Street, 16th Floor
                                      Charlotte, North Carolina 28202
                                      (704) 350-7700
                                      (704) 350-7800 (fax)
                                      sknight@winston.com


                                      Marc S. Raspanti (Admitted Pro Hac Vice)
                                      Pamela Coyle Brecht (Admitted Pro Hac Vice)
                                      Douglas E. Roberts (Admitted Pro Hac Vice)
                                      PIETRAGALLO GORDON ALFANO
                                      BOSICK & RASPANTI, LLP
                                      1818 Market Street, Suite 3402
                                      Philadelphia, PA 19103
                                      Telephone: (215) 320-6200
                                      Facsimile: (215) 754-5191
                                      MSR@Pietragallo.com
                                      PCB@Pietragallo.com
                                      DER@Pietragallo.com

                                      Attorneys for Plaintiffs/Relators




                                       2
     9:14-cv-03699-RMG         Date Filed 07/01/20     Entry Number 135        Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically

and will be served on all counsel of record via CM/ECF on July 1, 2020.


                                                    /s/ Stacie C. Knight
                                                    Stacie C. Knight
